Contact:Marissa Vidaurri, Investor Relations, marissa.vidaurri@ni.com NI Reports Q4 Revenue of $334 Million Continued Year-Over-Year Core Revenue Growth Q4 2015 Highlights ● Record revenue of $334 million, up 0.5 percent year over year in U.S. dollar terms with core revenue up 4.3 percent year over year ● Record bookings for software ● GAAP operating margin of 15 percent ● Non-GAAP operating margin of 18.5 percent ● Fully diluted GAAP EPS of $0.25 and fully diluted non-GAAP EPS of $0.34 ● EBITDA of $63 million or $0.49 per share ● Cash and short-term investments of $333 million as of Dec. 31, 2015 AUSTIN, Texas – Jan. 28, 2016 – NI (Nasdaq: NATI) today announced Q4 revenue of $334 million, up 0.5 percent year over year in U.S. dollar terms with core revenue up 4.3 percent year over year. The company’s definition of core revenue is GAAP revenue excluding the impact of NI’s largest customer and the impact of foreign currency exchange. A reconciliation of GAAP revenue to core revenue is included with this news release. In Q4 2015, NI received $10 million in orders from its largest customer compared with $8 million in orders from this customer in Q4 2014. Excluding NI’s largest customer, the company’s total order growth was flat for the quarter with orders under $20,000 down 5 percent year over year; orders between $20,000 and $100,000 up 1 percent year over year; and orders above $100,000 up 9 percent year over year. “Despite the revenue headwinds, the strength of our business model has allowed us to deliver strong gross and operating margins for the year. Our platform-based approach, built around highly differentiated software, has created a large ecosystem of customers, partners and technologies that are key drivers to the long-term growth and profitability of the company,” said Dr. James Truchard, NI president, CEO and co-founder. “The recent convergence of technology has led to an explosion in the amount of data required to characterize systems. Our differentiated software-defined platform puts us at the forefront as we empower engineers to solve their unique challenges through our flexible tools designed specifically to measure, process and connect to these sources of Big Analog Data.” GAAP net income for Q4 was $32 million, with fully diluted earnings per share (EPS) of $0.25, and non-GAAP net income was $43 million, with non-GAAP fully diluted EPS of $0.34. EBITDA, or Earnings Before Interest, Taxes, Depreciation and Amortization, was $63million, or $0.49 per share in the fourth quarter. In Q4, GAAP gross margin was 74 percent and non-GAAP gross margin was 75 percent. Total GAAP operating expenses were $198 million, up 2 percent year over year. Total non-GAAP operating expenses were $190 million, up 2 percent year over year. GAAP operating margin was 15 percent in Q4, with GAAP operating income of $50 million, down 9 percent year over year. Non-GAAP operating margin was 18.5 percent in Q4, with non-GAAP operating income of $62million, down 6 percent year over year. “While our results for 2015 were below our expectations coming into the year, I am proud of our execution. Given the revenue headwinds that developed due to currency, a weak PMI and other issues, I am proud that we were able to essentially maintain our revenue and operating profitability in 2015,” said Alex Davern, NI COO and CFO. “We remain committed to our goal of driving operating leverage to achieve our long-term operating margin targets.” Geographic revenue in U.S. dollar terms for Q4 2015 compared with Q4 2014 was down 4 percent in the Americas, up 3 percent in EMEIA and up 3 percent in APAC. In constant currency terms, revenue was down 1 percent in the Americas, up 8 percent in EMEIA and up 9 percent in APAC. Historical revenue from these three regions can be found on NI’s investor website at www.ni.com/nati. As of Dec. 31, 2015, NI had $333 million in cash and short-term investments. For the year, the company paid $98 million in dividends, used $75 million to repurchase 2.6 million shares of NI’s common stock at an average price of $29.04 per share and used $126 million in net cash for acquisitions. The NI Board of Directors approved a quarterly dividend of $0.20 per share payable on March 7, 2016, to stockholders of record on Feb. 16, 2016. The company’s non-GAAP results exclude the impact of stock-based compensation, amortization of acquisition-related intangibles and acquisition transaction costs and restructuring charges. Reconciliations of the company’s GAAP and non-GAAP results are included as part of this news release. FY 2015 Highlights ● Revenue of $1.23 billion, down 1.5 percent year over year ● Core revenue up 6 percent year-over-year ● Fully diluted GAAP EPS of $0.74 ● Non-GAAP fully diluted EPS of $1.00 ● EBITDA of $204 million, or $1.59 per share ● Dividends paid of $98 million, or $0.76 per share Full-year 2015 revenue was $1.23 billion, down 1.5 percent year-over-year. GAAP net income for 2015 was $95 million, with fully diluted GAAP EPS of $0.74, and non-GAAP net income was $128 million, with fully diluted EPS of $1.00. Guidance for Q1 2016 NI currently expects Q1 revenue to be in the range of $290 million to $320 million. Based on current exchange rates the company expects that the impact of the strengthening of the U.S dollar will reduce the company’s year over year dollar revenue growth rate by approximately 400 basis points in Q1 and approximately 200 basis points for Q2 through Q4. At the midpoint, NI’s guidance reflects a 5 percent increase in U.S. dollars and approximately 9 percent year over year core revenue growth. The company currently expects that GAAP fully diluted EPS will be in the range of $0.09 to $0.21 for Q1, with non-GAAP fully diluted EPS expected to be in the range of $0.17 to $0.29. In Q1, NI currently expects its non-GAAP effective tax rate to be approximately 21 percent. Non-GAAP Presentation In addition to disclosing results determined in accordance with GAAP, NI discloses certain non-GAAP operating results and non-GAAP information that exclude certain charges. In this news release, the company has presented its gross profit, gross margin, operating expenses, operating income, operating margin, income before income taxes, provision for income taxes, net income and basic and fully diluted EPS for the three- and twelve-month periods ending December 31, 2015 and 2014, on a GAAP and non-GAAP basis. NI is also providing guidance on its non-GAAP fully diluted EPS and non-GAAP effective tax rate. When presenting non-GAAP information, the company includes a reconciliation of the non-GAAP results to the GAAP results. Management believes that including the non-GAAP results assists investors in assessing the company’s operational performance and its performance relative to its competitors. The company presents these non-GAAP results as a complement to results provided in accordance with GAAP, and these results should not be regarded as a substitute for GAAP. Management uses these non-GAAP measures to manage and assess the profitability and performance of its business and does not consider stock-based compensation expense, amortization of acquisition-related intangibles, acquisition-related transaction costs, restructuring charges, foreign exchange loss on acquisitions and impairment of minority cost basis investments in managing its operations. Specifically, management uses non-GAAP measures to plan and forecast future periods; to establish operational goals; to compare with its business plan and individual operating budgets; to measure management performance for the purposes of executive compensation, including payments to be made under bonus plans; to assist the public in measuring the company’s performance relative to the company’s long-term public performance goals; to allocate resources; and, relative to the company’s historical financial performance, to enable comparability between periods. Management also considers such non-GAAP results to be an important supplemental measure of its performance. This news release discloses the company’s EBITDA and EBITDA diluted EPS for the three- and twelve-month periods ending December 31, 2015 and 2014. The company believes that including the EBITDA results assists investors in assessing the company’s operational performance relative to its competitors. A reconciliation of EBITDA and EBITDA diluted EPS to GAAP net income and GAAP diluted EPS is included with this news release. This news release also discloses the company’s core revenue for the three- and twelve-month periods ending December 31, 2015 and 2014. The company believes that including its core revenue assists investors in assessing the company’s operational performance. A reconciliation of core revenue to GAAP revenue is included with this news release. Conference Call Information and Availability of Presentation Materials Interested parties can listen to the Q4 2015 earnings conference call with NI management today, Jan. 28, at 4:00 p.m. CT at ni.com/call. Replay information is available by calling (855) 212-2361, confirmation code 10953888 shortly after the call through Jan. 31, at 11:00 p.m. CT, or by visiting the company’s website at ni.com/call. Presentation materials referred to on the conference call can also be found at ni.com/nati. Forward-Looking Statements This release contains “forward-looking statements,” including statements regarding continued year over year core revenue growth; that our platform-based approach has created a large ecosystem of customers, partners, and technologies that are key drivers to long-term growth and profitability; that our platform puts us at the forefront as we empower engineers to solve their unique challenges; that we remain committed to our goal of driving operating leverage to achieve our long-term operating margin targets;that NI expects the impact of the strengthening of the U.S. dollar to reduce its year-over-year dollar revenue growth rate by approximately 400 basis points in Q1; expected revenue from NI’s largest customer in Q1; and NI’s guidance for Q1 revenue and GAAP and non-GAAP fully diluted EPS and non-GAAP tax rate. These statements are subject to a number of risks and uncertainties, including the risk of adverse changes or fluctuations in the global economy, foreign exchange fluctuations, component shortages, delays in the release of new products, fluctuations in demand for NI products including orders from NI’s largest customer, the company’s ability to effectively manage its operating expenses, manufacturing inefficiencies and the level of capacity utilization, the impact of any recent or future acquisitions by NI, expense overruns and adverse effect of price changes and effective tax rates. Actual results may differ materially from the expected results. The company directs readers to its Form 10-K for the year ended Dec. 31, 2014; its Form 10-Q for the quarter ended September 30, 2015; and the other documents it files with the SEC for other risks associated with the company’s future performance. About NI Since 1976, NI (www.ni.com) has made it possible for engineers and scientists to solve the world’s greatest engineering challenges with powerful, flexible technology solutions that accelerate productivity and drive rapid innovation. Customers from a wide variety of industries – from healthcare to automotive and from consumer electronics to particle physics – use NI’s integrated hardware and software platform to improve the world we live in. (NATI-F) Big Analog Data, LabVIEW, National Instruments, NI, ni.com and NIWeek are trademarks of National Instruments. Other product and company names listed are trademarks or trade names of their respective companies. National Instruments Condensed Consolidated Balance Sheets (in thousands, unaudited) December 31, December 31, Assets Current assets: Cash and cash equivalents Short-term investments Accounts receivable, net Inventories, net Prepaid expenses and other current assets Deferred income taxes, net - Total current assets Property and equipment, net Goodwill Intangible assets, net Other long-term assets Total assets Liabilities and Stockholders' Equity Current liabilities: Accounts payable Accrued compensation Deferred revenue - current Accrued expenses and other liabilities Other taxes payable Total current liabilities Long-term debt - Deferred income taxes Liability for uncertain tax positions Deferred revenue - long-term Other long-term liabilities Total liabilities Stockholders' equity: Preferred stock - - Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) Total stockholders' equity Total liabilities and stockholders' equity National Instruments Condensed Consolidated Statements of Income (in thousands, except per share data, unaudited) Three Months Ended Year Ended December 31, December 31, Net sales: Product $ Software maintenance Total net sales Cost of sales: Product Software maintenance Total cost of sales Gross profit 74.0% 74.7% 74.1% 74.4% Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Operating income Other income (expense): Interest income Net foreign exchange loss Other (expense) income, net Income before income taxes Provision for income taxes Net income $ Basic earnings per share $ Diluted earnings per share $ Weighted average shares outstanding - basic diluted Dividends declared per share $ National Instruments Condensed Consolidated Statements of Cash Flows (in thousands, unaudited) Cash flow from operating activities: Net income $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock-based compensation Tax expense/(benefit) expense from deferred income taxes Tax benefit from stock option plans Net change in operating assets and liabilities Net cash provided by operating activities Cash flow from investing activities: Capital expenditures Capitalization of internally developed software Additions to other intangibles Acquisitions, net of cash received - Purchases of short-term investments Sales and maturities of short-term investments Net cash used by investing activities Cash flow from financing activities: Proceeds from revolving line of credit - Principal payments on revolving line of credit - Proceeds from issuance of common stock Repurchase of common stock - Dividends paid Tax benefit from stock option plans Net cash used by financing activities Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ Detail of GAAP charges related to stock-based compensation, amortization of acquisition intangibles, acquisition related transaction costs, restructuring charges, foreign exchange loss on acquisitions and impairment of minority cost basis investments (unaudited) Three Months Ended Year Ended December 31, December 31, Stock-based compensation Cost of sales $ Sales and marketing Research and development General and administrative Provision for income taxes Total $ Amortization of acquisition intangibles Cost of sales $ Sales and marketing Research and development Other income, net 93 Provision for income taxes Total $ Acquisition transaction costs, restructuring charges, and other Cost of sales $ Sales and marketing 37 Research and development General and administrative 96 Foreign exchange loss on acquisition - - Impairment of minority cost basis investment - - Provision for income taxes $ Reconciliation of Gross Profit to Non-GAAP Gross Profit Three Months Ended Year Ended December 31, December 31, Gross profit, as reported $ Stock-based compensation Amortization of acquisition intangibles Acquisition transaction costs, restructuring charges and other Non-GAAP gross profit $ Non-GAAP gross margin 75.2% 75.9% 75.3% 75.5% Reconciliation of Operating Expenses to Non-GAAP Operating Expenses Three Months Ended Year Ended December 31, December 31, Operating expenses, as reported $ Stock-based compensation Amortization of acquisition intangibles Acquisition transaction costs, restructuring charges and other Non-GAAP operating expenses $ Reconciliation of Operating Income to Non-GAAP Operating Income Three Months Ended Year Ended December 31, December 31, Operating income, as reported $ Stock-based compensation Amortization of acquisition intangibles Acquisition transaction costs, restructuring charges and other Non-GAAP operating income $ Non-GAAP operating margin 18.5% 19.8% 14.7% 15.0% Reconciliation of Income before income taxes to Non-GAAP Income before income taxes Three Months Ended Year Ended December 31, December 31, Income before income taxes, as reported $ Stock-based compensation Amortization of acquisition intangibles Acquisition transaction costs, restructuring charges and other Non-GAAP income before income taxes $ Reconciliation of Provision for income taxes to Non-GAAP Provision for income taxes Three Months Ended Year Ended December 31, December 31, Provision for income taxes, as reported $ Stock-based compensation Amortization of acquisition intangibles Acquisition transaction costs, restructuring charges and other Non-GAAP provision for income taxes $ Reconciliation of GAAP Net Income, Basic EPS and Diluted EPS to Non-GAAP Net Income, Non-GAAP Basic EPS and Non-GAAP Diluted EPS (unaudited) Three Months Ended Year Ended December 31, December 31, Net income, as reported $ Adjustments to reconcile net income to non-GAAP net income: Stock-based compensation, net of tax effect Amortization of acquisition intangibles, net of tax effect Acquisition transaction costs, restructuring charges and other, net of tax effect Non-GAAP net income $ Basic EPS, as reported $ Adjustment to reconcile basic EPS to non-GAAP basis EPS: Impact of stock-based compensation, net of tax effect Impact of amortization of acquisition intangibles, net of tax effect Impact of acquisition transaction costs, restructuring charges and other, net of tax effect - Non-GAAP basic EPS $ Diluted EPS, as reported $ Adjustment to reconcile diluted EPS to non-GAAP diluted EPS: Impact of stock-based compensation, net of tax effect Impact of amortization of acquisition intangibles, net of tax effect Impact of acquisition transaction costs, restructuring charges and other, net of tax effect - Non-GAAP diluted EPS $ Weighted average shares outstanding - Basic Diluted National Instruments Reconciliation of Net Income and Diluted EPS to EBITDA and EBITDA Diluted EPS (unaudited) Three Months Ended Year Ended December 31, December 31, Net income, as reported $ Adjustments to reconcile net income to EBITDA: Interest income, net of interest expense Tax expense Depreciation and amortization EBITDA $ Diluted EPS, as reported $ Adjustment to reconcile diluted EPS to EBITDA Interest income, net of interest expense - - Taxes Depreciation and amortization EBITDA diluted EPS $ Weighted average shares outstanding - Diluted Reconciliation of GAAP to Non-GAAP EPS Guidance (unaudited) Three Months Ended March 31, 2016 Low High GAAP Fully Diluted EPS, guidance $ $ Adjustment to reconcile diluted EPS to non-GAAP diluted EPS: Impact of stock-based compensation, net of tax effect Impact of amortization of acquisition intangibles, net of tax effect Impact of acquisition restructuring costs, net of tax effect Non-GAAP diluted EPS, guidance $ $ National Instruments Reconciliation of GAAP Revenue to Core Revenue (unaudited) Three Months Ended December 31, YoY GAAP revenue growth, as reported $ 0.5% Effect of excluding our current largest customer -0.7% YoY GAAP revenue growth, excluding our largest customer -0.2% Effect of excluding the impact of foreign currency exchange 4.5% YoY Core revenue growth $ 4.3% National Instruments Reconciliation of GAAP Revenue to Core Revenue (unaudited) Year Ended December 31, YoY GAAP revenue growth, as reported $ -1.5% Effect of excluding our current largest customer 1.8% YoY GAAP revenue growth, excluding our largest customer .3% Effect of excluding the impact of foreign currency exchange 5.8% YoY Core revenue growth $ 6.1% National Instruments Reconciliation of GAAP Revenue to Core Revenue Guidance (unaudited) Three Months Ended March 31, Estimated YoY GAAP revenue growth, as reported $ 5.3% Estimated effect of excluding our current largest customer -0.3% Estimated YoY GAAP revenue growth, excluding our largest customer 5.0% Estimated effect of excluding the impact of foreign currency exchange 4.0% Estimated YoY Core revenue growth $ 9.0%
